August 21, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      JOSE JULIAN SANCHEZ, Appellant

NO. 14-13-00259-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________


This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment.
The Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.